Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of A.R.G.-A. and I.A.R.,             Appeal from the 336th District Court of
Children                                             Fannin County, Texas (Tr. Ct. No. FA-17-
                                                     43455). Opinion delivered by Chief Justice
No. 06-18-00103-CV                                   Morriss, Justice Burgess and Justice
                                                     Stevens participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the
court below. We affirm the judgment of the trial court.
       We note that the appellants have adequately indicated their inability to pay costs of
appeal. Therefore, we waive payment of costs.



                                                      RENDERED MARCH 15, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk